DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 14, 17, 19, 34, 36, and 40-42 are allowed.  Claims 7, 9-11, 26, 28, 29, 31-33, and 37-39 were allowed in the previous Office action.
The following is an examiner’s statement of reasons for allowance: the examiner is unaware of any prior art which suggests or renders obvious a method of making a semiconductor device which comprises providing a first SiP device and a second SiP device, singulating the first SiP device and second SiP device, disposing a film mask over the first SiP device and second SiP device after singulating, forming a conductive layer over the film mask such that the conductive layer extends over a side surface of the first SiP device, and removing the film mask as suggested by the applicant in claim 14.  The applicant has amended claim 1 to include the previously indicated allowable subject matter of claim 35 and intervening claim 5.  The reasons for the allowability of this subject matter as well as that of claims 7, 9-11, 26, 28, 29, 31-33, and 36-39 were discussed in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817